GARLAND, Circuit Judge.
[ 1 ] Plaintiff in error was convicted and sentenced for a violation of the White Slave Traffic Act (Act June 25, 1910, c. 395, 36 Stat. 825 [Comp. St. 1913, §§ 8812-8819]). Thirteen assignments of error appear in the record. Assignments of error, however, not based upon rulings of the trial court duly excepted to, are unavailing.
Counsel for plaintiff in error has grouped the errors relied upon as follows:
[2] First Those that relate to the sufficiency of the evidence to justify the verdict. In regard to this assignment the record does not show that this question was in any way presented to the trial court for decision. except by a request for a directed verdict at the close of the evidence for the United States. This request was waived by proceeding to introduce evidence after it was overruled.
Second. Errors in the admission of evidence. Margie Reinke, a witness for the prosecution, was asked this question:
"Did you ever have any talk with the defendant, in which he stated that he hsd sent for her?” A. “Yes, sir.” Q. “When was that?” A. “That was in July, when he sent for me.”
Counsel for defendant moved to strike out the answer, the last part of it as not responsive to the question. The record shows no ruling upon this motion, nor any exception to the questions asked the witness by tiie court.
[3] Third. Plugh Taylor, another witness for the prosecution, was asked the following question:
“When you received from the defendant money to be transmitted by wire, did he sign his own name to the blank, such as this Exhibit 3 ?”
Counsel for defendant objected to the question as follows:
“That is objected to as leading; as calling for the conclusion of the witness ; as immaterial, incompetent, and irrelevant.”
The court overruled the objection and allowed an exception. The witness answered:
"He did not sign Ms name to this .one."
As the answer to the question was favorable to the defendant, there is no merit in this assignment.
[4] Fourth. The defendant, when on the stand, was asked by counsel for the prosecution:
“What do you say now as to Government Exhibit 4Í4 being in your handwriting?” A. “That is my handwriting."
*250Counsel for prosecution offered in evidence Government Exhibit 4J^, being the envelope which the witness has identified as being in his handwriting.
Counsel for defendant: “That is objected to as immaterial, incompetent, and irrelevant.”
The Court: “It may be admitted for the purpose of comparison. It is admitted solely for the purpose of comparison with Government Exhibit 3.”
Exhibit 4já was not in evidence for any other purpose than comparison. Prior to February 26, 1913 (37 Stat. 6S3), the admission of the exhibit would have been error. On the date mentioned, however, Congress by the law referred to provided:
“In any proceeding before a court or judicial officer of the United States where the genuineness of the handwriting of any person may be involved, any admitted or proved handwriting of such person shall be competent evidence as a basis for comparison by witnesses, or by. the jury, court, or officer conducting such proceeding, to prove or disprove such genuineness.”
Fifth. Errors of court in making statements prejudicial to defendant in presence of jury. There was no objection made or exception taken to the remarks of the court of which complaint is made.
Sixth. Errors in charge of court. No objection or exception was taken to the charge, and the record fails to show that any requests to charge were made or refused.
Judgment below affirmed.